DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021  has been entered.
	Allowable Subject Matter

Claims 1, 3-6, 8-11, 13-15, 17, 19 and 21-23  are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on December 16, 2021 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations,  physical layer transmission unit comprises the at least one basic pattern, and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern; and obtaining the reference signal through the determined resource; wherein the method further comprises receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit, and wherein the basic pattern occupies a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain, and occupies a plurality of consecutive subcarriers in a frequency domain, as substantially described in independent claims 1, 6 and 11. These limitations, in combination with the remaining limitations of claims 1, 6 and 11 are not taught nor suggested by the prior art of record. Claims 3-5, 8-10, 13-15, 17, 19 and 21-23  depend from allowed claim and therefore allowed for the same reasons.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474